DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on January 31, 2019, is the U.S. national stage of an international PCT application, filed on August 10, 2017, and claims benefit to a U.S. provisional application, filed on August 10, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 31, 2019 and July 28, 2020 were filed before the mailing of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on January 31, 2019. The specification was amended. Claim 1 was amended. Claims 2-20 were canceled. Claims 21-37 were added. Claims 1 and 21-37 are pending for consideration in the present U.S. non-provisional application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 21-37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0044040 A1) in view of Nimbalker et al. (US 2016/0227548 A1).
1. A method performed by a wireless transmit/receive unit (WTRU) for receiving physical downlink shared channel (PDSCH) modulation symbols in scheduled resource blocks (RBs) (Chen, FIG. 5), the method comprising: 
identifying a plurality of resource elements (REs) to which PDSCH modulation symbols are mapped (Chen, para. [0053], “A UE/receiver may perform the complementary de-rate matching for a physical channel (e.g., the PDSCH) based on one or more CSI-RS configurations as follows. The UE may identify (i) all resource elements allocated to the physical channel (or data resource elements) and (ii) all resource elements used for CSI-RS (or CSI-RS resource elements) that overlap the data resource elements based on the CSI-RS configuration(s). The UE may obtain received symbols from the data resource elements. For de-rate matching, the UE may discard received symbols from the data resource elements that overlap CSI-RS resource elements since data symbols are not sent on these resource elements. The UE may then process (e.g., demodulate and decode) the received symbols from the data resource elements that do not overlap the CSI-RS resource elements.”), wherein identifying the REs comprises: 
determining a first set of REs and a second set of REs within the scheduled RBs (Nimbalker, para. [0080], “FIG. 9 is an example illustration of a subframe 900 according to a possible embodiment. The subframe 900 can include at least one resource block 910 including a plurality of resource elements 920. The subframe 900 can include resource elements 930 of a first CSI-RS configuration. The subframe 900 can include resource elements 940 of a first CSI-RS configuration. The subframe 900 can also include resource elements 950 indicated by a ZP-CSI-RS configuration. It should be noted that the subframe 900 only shows resource elements for CSI-RS configurations and ZP-CSI-RS configurations for conceptual ”); 
excluding the first set of REs from the plurality of REs when the first set of REs within the scheduled RBs is used for transmission of a first set of CSI-RSs (Chen, paras. [0053], [0057], “…In one aspect of the present disclosure, a UE may be configured with one or more sets of CSI-RS configurations via first signaling, and a base station/cell may send second signaling to the UE to indicate which of its CSI-RS configurations are active. A configured CSI-RS configuration is a CSI-RS configuration that is assigned for use and might be used by a UE. An active CSI-RS configuration is a CSI-RS configuration that is considered for at least one communication task, e.g., rate matching, de-rate matching, etc. There may or may not be actual CSI-RS transmission in an active CSI-RS configuration. The active CSI-RS configurations may include all or a subset of the configured CSI-RS configurations for the UE. The first and second signaling may correspond to signaling at different layers of a protocol stack, signaling sent at different times, signaling sent in different manners, or signaling having different characteristics.”); and 
including the second set of REs in the plurality of REs when the second set of REs is used for transmission of a second set of CSI-RSs (Chen, paras. [0053], [0057], “…In one aspect of the present disclosure, a UE may be configured with one or more sets of CSI-RS configurations via first signaling, and a base station/cell may send second signaling to the UE to indicate which of its CSI-RS configurations are active. A configured CSI-RS configuration is a CSI-RS configuration that is assigned for use and might be used by a UE. An active CSI-RS configuration is a CSI-RS configuration that is considered for at least one communication task, e.g., rate matching, de-rate matching, etc. There may or may not be actual CSI-RS transmission in an active CSI-RS configuration. The active CSI-RS configurations may include all or a subset of the configured CSI-RS configurations for the UE. The first and second signaling may correspond to signaling at different layers of a protocol stack, signaling sent at different times, signaling sent in different manners, or signaling having different characteristics.” Id.); and 
Chen, para. [0053], Id.)  
Chen et al. may not seem to describe the identical claimed invention, such as determining a first set of REs and a second set of REs within the scheduled RBs. In the same field of endeavor, Nimbalker et al. provides prior art disclosure and suggestions for the claimed invention, such as determining a first set of REs and a second set of REs within the scheduled RBs (Nimbalker, para. [0080], “FIG. 9 is an example illustration of a subframe 900 according to a possible embodiment. The subframe 900 can include at least one resource block 910 including a plurality of resource elements 920. The subframe 900 can include resource elements 930 of a first CSI-RS configuration. The subframe 900 can include resource elements 940 of a first CSI-RS configuration. The subframe 900 can also include resource elements 950 indicated by a ZP-CSI-RS configuration...” Id.) The prior art disclosure and suggestions of Nimbalker et al. are for reasons of signaling aperiodic channel state indication reference signals for LTE in an unlicensed spectrum (Nimbalker, para. [0002], “The present disclosure is directed to a method and apparatus for signaling aperiodic channel state indication reference signals. More particularly, the present disclosure is directed to a method and apparatus for signaling aperiodic channel state indication reference signals for Long Term Evolution (LTE) operation in unlicensed spectrum.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of signaling aperiodic channel state indication reference signals for LTE in an unlicensed spectrum.
21. The method of claim 1, wherein the first set of CSI-RSs includes one or more periodic CSI-RSs (Chen, para. [0038], “Referring back to FIG. 2, a cell may transmit CSI-RS in certain symbol periods of certain downlink subframes. The CSI-RS may be used for various purposes such as channel measurement, interference measurement, CSI feedback, cell set management, etc. In the example shown ”) and the second set of CSI-RSs includes one or more aperiodic CSI-RSs (Nimbalker, para. [0031], “From the first UE 110 perspective, at 310 the first UE 110 can receive ZP-CSI-RS configuration information for an aperiodic ZP-CSI-RS of a serving cell. The aperiodic ZP-CSI-RS can be at least one aperiodic ZP-CSI-RS of multiple aperiodic ZP-CSI-RS's. The ZP-CSI-RS's can be aperiodic in that they do not follow a specific duty cycle. The ZP-CSI-RS configuration information can include a bitmap, where each bit of the bitmap can correspond to a set of RE's. Each bit of the bitmap can also indicate whether a given RE corresponds to a ZP-CSI-RS. This configuration can be signaled to the UE by the eNB via higher layer signaling, such as on a Radio Resource Control (RRC) layer. For example, higher layers can include a Radio Resource Control (RRC) layer, a Media Access Control (MAC) layer, and other layers higher than a physical layer. The ZP-CSI-RS configuration information can be received in a DCI.”)
22. The method of claim 1, wherein the first set of CSI-RSs includes one or more zero-power aperiodic CSI-RSs (Nimbalker, para. [0031], Id.) and the second set of CSI-RSs includes one or more non-zero-power aperiodic CSI-RSs (Nimbalker, para. [0063], “If CSI-RS is transmitted aperiodically, then other than CSI feedback, CSI-RS signals can also be used for quasi-colocation purposes, such as for determining the large scale properties of the channel. In this case, there it can be useful to use an explicit indication of CSI-RS transmissions. The CSI-RS resource configuration can be indicated for quasi-colocation with Demodulation Reference Signal (DM-RS). The UE can use measurements on one or more CSI-RS corresponding to previous aperiodic CSI request triggers associated with the indicated CSI-RS configuration for quasi co-location purposes. The UE can be configured to assume that one or more of the antenna port(s) corresponding to the CSI-RS resource configuration(s) as part of the discovery signals, such as within the discovery signal occasion for the cell, for which the UE can assume non-zero transmission power for the CSI-RS and the DM-RS antenna ports associated with the PDSCH are quasi co-”)
23. The method of claim 1, wherein the second set of CSI-RSs includes one or more aperiodic CSI-RSs (Nimbalker, para. [0031], Id.) or one or more non-zero-power aperiodic CSI-RSs (Nimbalker, para. [0063], Id.)
24. The method of claim 1, wherein the method further comprises performing a channel measurement based on the second set of CSI-RSs (Chen, para. [0051], “A UE may measure a wireless channel based on its CSI-RS configurations and may determine CSI based on the channel measurements. The UE may perform de-rate matching for physical channels (e.g., the PDSCH and ePDCCH) sent in the data region of a downlink subframe based on the non-zero-power CSI-RS configurations for the UE and the zero power CSI-RS configurations for other UEs. The UE may perform de-rate matching in a manner complementary to rate matching performed by a cell.”)  
25. The method of claim 1, wherein the first set of CSI-RSs includes at least one of a ZP-CSI-RS (Chen, para. [0051], Id.) or a periodic non-zero-power CSI-RS (periodic NZP-CSI-RS) (Chen, paras. [0038], [0051], Id.)  
26. The method of claim 1, wherein modulated symbols that correspond to the PDSCH transmission are not mapped to the first set of REs (Chen, para. [0053], Id.)  
27. The method of claim 1, wherein the first set of CSI-RSs are excluded from the plurality of REs using at least one of puncturing or rate-matching around the one or more REs (Chen, para. [0051], Id.)  
28. The method of claim 1, wherein the first set of REs are excluded from the plurality of REs based on at least one of a time or a frequency location (Chen, para. [0053], Id.) 
Chen, FIG. 8), the WTRU comprising: 
a memory (Chen, FIG. 8, Id.), and 
a processor (Chen, FIG. 8, Id.), the processor being configured to: 
identify a plurality of resource elements (REs) to which PDSCH modulation symbols are mapped (Chen, para. [0053], Id.), wherein identifying the REs comprises: 
determining a first set REs and a second set of REs within the scheduled RBs (Nimbalker, para. [0080], Id.); 
excluding the first set of REs from the plurality of REs when the first set of REs within the scheduled RBs is used for tran[s]mission of a first set of CSI-RSs (Chen, paras. [0053], [0057], Id.); and   
including the second set of REs in the plurality of REs when the second set of REs is used for transmission of a second set of CSI-RSs (Chen, paras. [0053], [0057], Id.); and 
receiving the PDSCH transmission via the plurality of the REs (Chen, para. [0053], Id.           cf. Claim 1).  
Chen et al. may not seem to describe the identical claimed invention, such as determining a first set REs and a second set of REs within the scheduled RBs. In the same field of endeavor, Nimbalker et al. provides prior art disclosure and suggestions for the claimed invention, such as determining a first set REs and a second set of REs within the scheduled RBs (Nimbalker, para. [0080], Id.) The prior art disclosure and suggestions of Nimbalker et al. are for reasons of signaling aperiodic channel state indication reference signals for LTE in an unlicensed spectrum (Nimbalker, para. [0002], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
30. The WTRU of claim 29, wherein the first set of CSI-RSs includes one or more periodic CSI-RSs (Chen, para. [0038], Id.) and the second set of CSI-RSs includes one or more aperiodic CSI-RSs (Nimbalker, para. [0031], Id. cf. Claim 21).
31. The WTRU of claim 29, wherein the first set of CSI-RSs includes one or more zero-power aperiodic CSI-RSs (Nimbalker, para. [0031], Id.) and the second set of CSI-RSs includes one or more non-zero-power aperiodic CSI-RSs (Nimbalker, para. [0063], Id. cf. Claim 22).
32. The WTRU of claim 29, wherein the second set of CSI-RSs includes one or more aperiodic CSI- RSs (Nimbalker, para. [0031], Id.) or one or more non-zero-power aperiodic CSI-RSs (Nimbalker, para. [0063], Id. cf. Claim 23).  
33. The WTRU of claim 29, wherein the method further comprises performing a channel measurement based on the second set of CSI-RSs (Chen, para. [0051], Id. cf. Claim 24).  
34. The WTRU of claim 29, wherein the first set of CSI-RSs includes at least one of a ZP-CSI-RS (Chen, para. [0051], Id.) or a periodic non-zero-power CSI-RS (periodic NZP-CSI-RS) (Chen, paras. [0038], [0051], Id. cf. Claim 25).  
35. The WTRU of claim 29, wherein modulated symbols that correspond to the PDSCH transmission are not mapped to the first set of REs (Chen, para. [0053], Id. cf. Claim 26).  
36. The WTRU of claim 29, wherein the first set of CSI-RSs are excluded from the plurality of REs using at least one of puncturing or rate-matching around the one or more REs (Chen, para. [0051], Id. cf. Claim 27).  
Chen, para. [0053], Id. cf. Claim 28).  
Drawings
The drawings are objected to because FIG. 5 indicates “A-CSI-RC” configurations 501-505, which should be indicated as “A-CSI-RS” configurations 501-505 for correctness and consistency with the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to for the same reasons as the drawings, i.e. “A-CSI-RC” should be “A-CSI-RS” for correctness and consistency. Appropriate correction is required.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Shin et al. (US 2018/0205577 A1) provides prior art disclosure considered as pertinent to the claimed invention (Shin, Abstract, “The present disclosure relates to a 5G or pre-5G communication system for supporting a data transmission rate higher than a 4G communication system such as LTE. A method proposed in an embodiment of the present disclosure is a method for measuring a channel in a mobile communication system, comprising the: receiving, from a base station, configuration information for measuring a channel by using a reference signal; receiving the reference signal from the base station; measuring the channel by using the reference signal on the basis of the configuration information; and transmitting information on the measured channel to the base station, wherein the configuration information comprises at least one from among information related to time for measuring the channel and information related to a number of ports with respect to the reference signal.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant                    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476